COURT OF APPEALS
                            EIGHTH DISTRICT OF TEXAS
                                  EL PASO, TEXAS
                                         §
  TVO Cobblestone, LLC, Windy Cities
  Cobblestone, LLC, KLV Trust and Wayne §           No. 08-18-00175-CV
  Vandenburg,
                                         §            Appeal from the
                     Appellant,
                                         §           243rd District Court
  v.
                                         §        of El Paso County, Texas
  ASI Capital, LLC.,
                                         §          (TC# 2018DCV0375)
                      Appellee.
                                         §

                                           ORDER

       On October 9, 2018 this Court issued an order for mediation referral. The order

required the parties to make any objection to referral within ten days of the order. On October

19, 2018 Appellees timely filed their objections. The Court finds Appellees’ objections

persuasive.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Record is now due in this Court on or before October 30, 2018.

               IT IS SO ORDERED this 22nd day of October, 2018.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.